Citation Nr: 0731624	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  99-11 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, bipolar disorder, psychosis, and a mood disorder.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an effective date earlier than June 10, 
2004, for the award of special monthly pension based on the 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, and Oakland, California.  In a July 1998 rating 
decision, the RO determined that the requisite new and 
material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disorder.  The RO also denied the claim of 
entitlement to service connection for hypertension which was 
claimed to be secondary to the claimed psychiatric disorder.  

In a September 2002 Board decision, it was determined that 
the requisite new and material evidence had been received to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder.  The matter was 
subsequently remanded to the RO for additional development 
and the de novo adjudication of the issue of entitlement to 
service connection for a psychiatric disorder.  The issue of 
entitlement to service connection for hypertension was 
deferred pending completion of the requested development.  

In a November 2004 rating decision, the RO granted the 
veteran's claim of entitlement to special monthly pension 
based upon the need for aid and attendance, effective from 
June 10, 2004.  The veteran ultimately perfected an appeal as 
to the effective date assigned for that award.  

A supplemental statement of the case was issued by the RO in 
March 2007, and the case was returned to the Board for 
appellate review.  

In March 2003, the veteran's attorney filed a claim for VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2007).  This claim is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  There veteran does not have post-traumatic stress 
disorder.  

2.  An acquired psychiatric disorder, to include bipolar 
disorder, psychosis and mood disorder, was not shown in 
service; a psychosis was not manifest to a compensable degree 
within the first post-service year; and a current psychiatric 
disorder, including bipolar disorder, psychosis, and mood 
disorder, is unrelated to a disease or injury of service 
origin.  

3.  Hypertension was not shown in service, was not manifest 
to a compensable degree within the first post-service year, 
and is unrelated to service or to a disease or injury of 
service origin.  

4.  A June 1999 claim of entitlement to special monthly 
pension based upon the need for aid and attendance was 
withdrawn by the veteran in August 1999.  The next claim for 
such benefits was received on June 10, 2004, and resulted in 
a grant of that benefit in a November 2004 rating decision.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include post-
traumatic stress disorder, bipolar disorder, and psychosis, 
was not incurred in or aggravated by active service, and may 
not be presumed to be related to service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to be related to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309.

3.  An effective date earlier than June 10, 2004, for the 
grant of entitlement to special monthly pension based upon 
the need for aid and attendance is not warranted.  
38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.400(b)(2) (ii), 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice by letters dated in May 2002, May 2004 and March 2006.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Given that the foregoing notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  It is noted, however, that the legislation 
requiring such notice (i.e., the Veterans Claims Assistance 
Act) was not promulgated until after the veteran's claim had 
been initially adjudicated.  Regardless, if there was such a 
procedural defect, it has been cured without prejudice to the 
veteran because the veteran's claim was subsequently 
adjudicated by the RO (see the September 2004, October 2005, 
and March 2007 supplemental statements of the case), and 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims.  That is, he had 
the opportunity to submit additional argument and evidence.  
See, for example, the many written statements and additional 
evidence submitted by the veteran and his attorney throughout 
his appeal.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the psychiatric disorder in question, and afforded the 
veteran the opportunity to give testimony before the Board.  
The veteran and his attorney have challenged the adequacy of 
the VA psychiatric examinations that the veteran has been 
provided.  The veteran has stated that the most recent 
examination in August 2005 was unfair because the examiner 
only interviewed the veteran and did not administer testing 
procedures.  Neither the veteran nor his attorney, however, 
have been shown to have the requisite medical knowledge 
necessary to provide an opinion as to the adequacy of a 
medical examination, and they have not provided medical 
evidence supporting their position regarding the adequacy of 
the examinations.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The examinations in question appear adequate on 
their face, and absent competent evidence to the contrary, 
the Board has no choice but to find that they were adequate 
for rating purposes.  In that regard, it is noted that the 
veteran was not provided a VA examination for the purpose of 
obtaining an opinion with respect to the etiology of his 
hypertension.  Given that hypertension was not shown in 
service, and that there is no competent evidence that current 
hypertension is related to service, affording the veteran an 
examination for such purposes would only result in a 
speculative opinion, at best, and would not assist in the 
disposition of the veteran's appeal.  

In summary, the medical evidence is sufficient to allow VA to 
make fair decisions on the appeals of the veteran's claims.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claims at this time.

Service Connection Claims

Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 435 
(1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Acquired Psychiatric Disorder Analysis

The veteran and his attorney contend that the veteran has a 
current psychiatric disorder that is directly related to his 
experiences in service.  Specifically, they allege that the 
impulsive behavior that the veteran exhibited in service 
between 1969 and 1971, as reflected in his service medical 
and personnel records, were very likely symptoms of an 
emerging psychiatric disorder.  They argue that the evidence 
they have submitted shows that bipolar disorder often goes 
unrecognized, undiagnosed, or misdiagnosed, and that the 
psychiatric symptoms noted in the veteran's service medical 
records were the prodromal symptoms of his now diagnosed 
bipolar disorder.  They also argue that they have provided 
evidence from family members showing that the veteran was 
treated between 1971 and 1974 for a psychiatric disorder; 
this evidence should afford the veteran the presumption under 
existing VA regulations that it was incurred in service.  
More recently, the veteran has maintained that he was 
sexually assaulted while in service, and as a result of this 
traumatic event, he has developed post-traumatic stress 
disorder.  

With respect to the recently claimed post-traumatic stress 
disorder, the veteran has presented no allegations of combat 
stressors, but instead, has alleged the occurrence of 
stressors in the form of having been raped by other soldiers 
during service.  Where the claimed stressor is not related to 
combat, "credible supporting evidence" means that "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  VA instituted special 
evidentiary procedures for post-traumatic stress disorder 
claims based on personal assault.  They are contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14(c).  The RO 
followed the guidelines for corroboration of all alleged 
stressors, including those based upon personal assault.  

The Board, however, does not reach the question of whether 
the veteran's claimed stressors can be corroborated in 
accordance with 38 C.F.R. § 4.125.  The veteran's claim 
instead turns upon the threshold question of whether there is 
a current diagnosis of post-traumatic stress disorder in 
accordance with 38 C.F.R. § 4.125(a).  As explained in detail 
below, it is the decision of the Board that the preponderance 
of the evidence is against such a finding.  

The veteran has expressed the opinion that he has post-
traumatic stress disorder that is related to his period of 
active service.  The Court has held, however, that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In that same regard, the statements offered 
by the veteran's attorney and some of the veteran's family 
members and acquaintances are equally incompetent for such 
purposes.  

In the category of supporting evidence from those who do have 
medical competence to offer such and opinion, it is noted 
that the claims file contains letters from the veteran's 
primary care physician, A.D., M.D., and a private 
psychiatrist, F.S.S., M.D.  In an October 2005 letter, Dr. 
A.D. stated that the veteran suffers from schizoaffective 
disorder, bipolar disorder, hypertension, and post-traumatic 
stress disorder.  Dr. A.D. provided no indication as to the 
basis for the conclusion that the veteran has post-traumatic 
stress disorder, no indication as to the nature or time frame 
of the stressor upon which such a diagnosis was based, and no 
indication that he had the benefit of a review of the 
veteran's claims file, including his service medical records.  

In a December 2005 letter, Dr. F.S.S. stated that after 
reviewing the veteran's medical records and interviewing the 
veteran, it was determined that the veteran suffers from 
passive dependent personality disorder, schizoaffective 
disorder, manic depression, post-traumatic stress disorder, 
and hypertension.  Dr. F.S.S. provided no indication as to 
the nature or time frame of the stressor upon which a 
diagnosis of post-traumatic stress disorder was based, nor 
did he offer the reasons for his finding that the veteran has 
post-traumatic stress disorder.  

In contrast, there is also medical evidence that contradicts 
the veteran's contention that he has post-traumatic stress 
disorder.  The veteran underwent VA psychiatric evaluations 
in July 2004 and August 2005 for the express purpose of 
determining whether he has a psychiatric disorder, including 
post-traumatic stress disorder, and if so, whether any such 
disorder is related to service.  In each case, the mental 
health professionals conducting the evaluations had the 
benefit of the complete review of the veteran's claims 
folder, including the veteran's service medical records, and 
presented the findings in a well-documented and thorough 
manner, that included reasons and bases for the conclusions 
reached.  The evaluations included a detailed review of the 
veteran's history, including his military history.  The 
examiners arrived at the conclusions that the veteran had 
diagnoses of bipolar disorder with psychotic features in the 
July 2004 examination, and a psychosis and a mood disorder in 
the August 2005 examination.  Significantly, the examiner who 
conducted the August 2005 examination also found that there 
was no evidence documenting the claimed sexual assault that 
was the underlying basis for the veteran's post-traumatic 
stress disorder claim.  The VA examiner further noted that 
the veteran's claim regarding the sexual assault "only 
appeared years into his fight for service connection."  In 
any case, a diagnosis of post-traumatic stress disorder was 
not made.  

Also probative to this analysis is the fact that other than 
the letters from A.D., M.D., and F.S.S., M.D., the 
considerable private and VA psychiatric treatment records in 
the claims file do not contain the diagnosis of post-
traumatic stress disorder.  Moreover, there is no basis to 
believe that Dr. A.D.'s opinion in his October 2005 letter 
was based on anything other than the recitations of the 
veteran.  Further, although Dr. F.S.S. indicated that his 
opinion was based upon a review of the medical record and 
interview with the veteran, he did not cite any information 
contained in the veteran's medical records, nor did he 
indicate whether he had reviewed the veteran's military 
history, including his service medical and personnel records.  
It is equally probative to note that these two isolated 
diagnoses of post-traumatic stress disorder in the claims 
file were offered only after the veteran filed the claim for 
service connection for that disorder.  It appears likely that 
both of these supporting opinions were based primarily upon 
the information provided to the physicians by the veteran 
himself, and not by a review of the entire record.  As such, 
they are entitled to little if any deference.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

In essence, although the claims file contains two physicians' 
statements showing the diagnosis of post-traumatic stress 
disorder, those diagnoses were more likely based upon the 
history reported by the veteran, and are of limited probative 
value, if any.  On the other hand, considerable weight must 
be afforded to the opinions of the VA examiners who examined 
the veteran in July 2004 and August 2005 and determined that 
the veteran did not have post-traumatic stress disorder.  
These unequivocal opinions were expressly based upon reviews 
of the veteran's claims file, thorough interview with the 
veteran, and contained thorough analyses of the medical 
evidence with reference to sound medical principles.  Coupled 
with the timing of the veteran's 11th hour complaints 
regarding his in-service stressors, the preponderance of the 
competent medical evidence leads to the conclusion that the 
veteran does not currently have post-traumatic stress 
disorder.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In other words, 
service connection is granted only for disability, not on the 
basis of the symptoms of a disability.  See 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303; Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Service connection cannot be granted 
for post-traumatic stress disorder where, as in the present 
case, the preponderance of the evidence fails to demonstrate 
that the veteran currently has such a disability.  The 
criteria for a valid claim for post-traumatic stress 
disorder, therefore, have not been met in this case.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer at 225 (1992).  

The Board's analysis, of course, does not end there.  The 
veteran's primary basis for his ongoing claim is that he has 
a current psychiatric disorder, variously diagnosed as 
bipolar disorder, manic depression, psychosis, 
schizoaffective disorder, and mood disorder, that was 
manifest in service and continuously treated thereafter, 
including within the first post-service year.  As noted 
above, service connection may be granted if the evidence 
establishes that the claimed disability is related to 
service.  Applying the Hickson analysis, the initial question 
is whether there is evidence of a current acquired 
psychiatric disorder.  The Board recognizes the diagnosis of 
bipolar disorder found in the report of the July 2004 VA 
psychiatric examination, and the diagnoses of psychosis and 
mood disorder found in the report of the September 2005 VA 
psychiatric examination.  In that regard, the Board notes 
that Dr. A.D. and Dr. F.S.S. characterized the veteran's 
bipolar disorder and psychosis as manic depression and 
schizoaffective disorder.  Hickson element (1) has therefore 
clearly been satisfied as to the claim of service connection 
for an acquired psychiatric disorder, other than post-
traumatic stress disorder.  

With respect to Hickson element (2), a review of the 
veteran's service medical records fails to document evidence 
of complaints, treatment, or the diagnosis of an acquired 
psychiatric disorder in service.  To the contrary, the 
veteran underwent psychiatric evaluation in July 1969 which 
resulted in "no psychiatric diagnosis."  Furthermore, 
discharge examination in June 1971 showed no abnormal 
findings.  Thus, Hickson element (2) has not been satisfied.

By the same token, there is no medical evidence showing the 
diagnosis of a psychosis during the veteran's first post-
service year.  In fact, there are no post-service medical or 
psychiatric records prior to 1974.  The veteran has 
associated with the claims file his written statements as 
well as letters from family members stating that they had 
taken him for treatment for his psychiatric disorders during 
the years from 1971 through 1974.  There is, however, no 
medical documentation in the claims folder that the veteran 
was seen in a psychiatric setting prior to 1974.  It is again 
noted that lay persons, such as the veteran and his family 
members, are not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) if the evidence establishes that 
an acquired psychiatric disorder, including a bipolar 
disorder, a psychosis, and/or a mood disorder, is related to 
service.  In this case, however, no competent medical 
evidence or opinion has been entered into the record which 
links or relates such a disorder to the veteran's period of 
active service.  

Once again, the only opinion which purports to make such a 
connection are those of the veteran, his attorney, and his 
family members.  No medical professional, including Dr. A.D. 
and Dr. F.S.S., have given any opinion or even an indication 
that the veteran has a current psychiatric disorder that is 
related to service.  

In short, although there is a current psychiatric disorder, 
variously diagnosed as bipolar disorder, psychosis, and mood 
disorder, there is no medical evidence of a nexus between the 
veteran's service and any current psychiatric disorder.  To 
the contrary, the medical evidence clearly shows that the 
veteran's current psychiatric disorder is not related to the 
veteran's period of service.  Specifically, the conclusions 
reached by the VA psychiatric examiners who examined the 
veteran in July 2004 and August 2004 for the express purpose 
of making such a determination unequivocally found that a 
current psychiatric disorder was not related to the veteran's 
period of service.  The examiner who prepared the report of 
the August 2005 VA psychiatric examination stated that the 
veteran's claims folder had been reviewed in detail, and that 
in his opinion, the veteran's currently manifested 
psychiatric disorder was not related to his active service, 
but was manifest 3 years after he left active duty.  The 
examiner noted that even at that time, it was described as 
nervousness and anxiety, not as the psychotic disorder that 
he has at this point.  The examiner went on to state that 
there was in fact negative evidence, in that the veteran was 
seen for psychiatric evaluation in service and no psychiatric 
diagnosis was made.  The 2005 VA examiner concluded that he 
found "no grounds whatsoever to connect" a current 
psychiatric disorder to the veteran's military service 
between 1969 and 1971.  

Following a review of the veteran's claims folder, the Board 
finds no instance in which a medical professional has 
concluded or even suggested that the veteran's acquired 
psychiatric disorder is related to or aggravated by military 
service.  Accordingly, Hickson element (3) has not been met 
and service connection cannot be granted as to the claimed 
acquired psychiatric disorder, including bipolar disorder, 
psychosis, and a mood disorder.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for an acquired psychiatric 
disorder, to include bipolar disorder, psychosis, a mood 
disorder and post-traumatic stress disorder.  Accordingly, 
there exists no basis upon which to predicate a grant of 
entitlement to service connection for the disorder at issue.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2004).

Hypertension Analysis

The veteran contends that he currently has hypertension that 
can be related to his period of service.  He has specifically 
argued that his hypertension is a direct result of his 
anxiety having been improperly treated with the depressant 
drug, valium, which adversely affected his nervous system.  

Service connection may be granted under 38 C.F.R. § 3.303 if 
the evidence establishes that hypertension is related to 
service.  In this case, however, no competent medical 
evidence or opinion has been entered into the record which 
links or relates hypertension to his period of active 
service.  

The veteran's service medical records fail to document 
treatment or diagnosis of hypertension in service.  There are 
no treatment records available for the first post-service 
year, nor has the veteran specifically alleged that he was 
diagnosed or treated for hypertension within that period.  

The earliest documentation of hypertension is contained in an 
October 1992 private treatment record in which hypertension 
was diagnosed.  Further, a July 1997 VAMC outpatient 
treatment record indicated that the onset of the veteran's 
hypertension was in 1990.  Medical records of treatment or 
diagnosis of hypertension earlier than 1992 have not been 
associated with the claims file.  

Thus, with respect to the Hickson analysis, it is noted that 
there is medical evidence of the current existence of the 
claimed hypertension.  Hickson element (1) has therefore been 
satisfied with respect to this disorder.  

Hickson element (2) is not satisfied since, as noted above, 
the service medical records contain no evidence of 
complaints, treatment, or diagnosis of hypertension in 
service.  

By the same token, given the absence of medical evidence 
dated within the first post-service year, hypertension has 
clearly not been shown to a degree of 10 percent within one 
year from the date of termination of service.

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

As to Hickson element (3), in this case, there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates hypertension to his 
period of active service.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  It is again noted that the CAVC 
has held that lay persons, such as the veteran, are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In short, while there is a current diagnosis of hypertension, 
there is no evidence of the claimed disorder in service or 
within the first post-service year, and there is no medical 
evidence of a nexus between the veteran's service and 
hypertension.  Accordingly, Hickson element (3) has not been 
met and service connection cannot be granted for 
hypertension.  Moreover, the Board cannot help but comment on 
the fact that the initial objective manifestations of 
hypertension were not until 1992, almost 30 years following 
the veteran's separation from service.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for hypertension.  Accordingly, 
there exists no basis upon which to predicate a grant of 
entitlement to service connection for that disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2005).

Earlier Effective Date for Special Monthly Pension

The veteran argues that an effective date earlier than June 
10, 2004, should be assigned for the award of special monthly 
pension for aid and attendance.  He notes that he was first 
awarded disability pension in January 1999, effective from 
January 1998.  He alleges that a review of his records should 
reflect that he first applied for special monthly pension for 
aid and attendance in the year 2000 or 2001, and that he 
should be paid effective from that earlier application.  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).

Under 38 C.F.R. § 3.401(a), however, when an award of pension 
or compensation based upon an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension or compensation payable by 
reason of need for aid and attendance or housebound status 
shall also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit is 
established.  An alternate basis for an award is the date of 
departure from a hospital, institution, or domiciliary.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

As to the specific criteria for special monthly pension based 
the need of aid and attendance, the Board notes that a person 
will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  "Blind" is 
defined as being blind or so nearly blind as to have 
corrected visual acuity of 5/200 ore less in both eyes, or 
concentric contraction of the visual field to five degrees or 
less.  38 C.F.R. § 3.351(c)(1).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as an inability of claimant to dress 
or undress or to keep himself or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself or herself through loss of coordination of the upper 
extremities or through extreme weakness; an inability to 
attend to wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" will be a proper basis for the determination 
and is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.

In the present case, the veteran applied for nonservice-
connected pension benefits in January 1998 and was granted 
benefits in a January 1999 rating decision based upon a 
schizoaffective disorder and hypertension rated respectively 
as 70 percent disabling and 10 percent disabling for pension 
purposes.

In June 1999, the veteran submitted a claim of special 
monthly pension based upon the need for aid and attendance.  
Prior to the adjudication of that claim, however, in August 
1999, the veteran submitted a written statement in which he 
unequivocally withdrew his claim for aid and attendance 
pension benefits.  

On June 10, 2004, the RO received a copy of a letter dated 
June 1, 2004, that was signed by the veteran and addressed to 
his attorney.  In the letter, the veteran requested that his 
attorney "apply pressure on the VA to pay [him] regular aide 
and attendance pay in addition to the pension pay."  The 
veteran noted in the letter that regular aid and attendance 
pay had presumably been needed since the inception of his 
claim, and conjectured that VA would owe him back pay.  The 
RO construed the foregoing letter as a claim for special 
monthly pension based upon the need for aid and attendance.  

On July 12, 2004, the RO received the report of a July 9, 
2004, VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance).  This report 
indicated that the veteran complained that his original 
disability had worsened since he had previously been 
diagnosed as 70 percent disabled from a mental disease for 
which he was heavily medicated, with the medications 
themselves further restricting normal activities.  The 
examiner indicated that the veteran's symptoms were 
consistent with manic symptoms, depressive symptoms and 
psychosis, and that he suffers from delusion and 
hallucinations, amounting to severe dysfunction.  The 
examiner stated that the deciding factor as to how well the 
veteran was able to get around on his own on a daily basis 
depended upon how the veteran's medications affected him.  

In July 2004, the veteran underwent VA psychiatric 
examination.  Following the examination, the diagnoses on 
Axis I were bipolar disorder, mixed severe, with psychotic 
features; and panic disorder with agoraphobia.  The Global 
Assessment of Functioning was 27, with an inability to 
function in almost all areas, and with behavior considerably 
influenced by delusions or hallucinations.  

Based on these examination findings, in the appealed November 
2004 rating decision, the RO granted special monthly pension 
benefits based on the need for aid and attendance.  This 
grant was effectuated as of June 10, 2004, the date of the 
receipt by VA of the claim for such benefits.

In short, other than the June 1999 claim that the veteran 
withdrew in August 1999, there is no evidence of a claim for 
special monthly pension based on the need for aid and 
attendance prior to June 10, 2004.  Although the veteran 
argues, and it is in fact true that he had submitted to VA an 
earlier claim for these benefits, he had withdrawn that 
earlier claim prior to its adjudication.  The next claim of 
such benefits was not received by VA until June 10, 2004.  

Accordingly, the veteran's claim for an effective date prior 
to June 10, 2004, for the grant of special monthly pension 
based on the need for aid and attendance is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, bipolar 
disorder, psychosis, and a mood disorder, is denied.  

Entitlement to service connection for hypertension is denied.

Entitlement to an effective date earlier than June 10, 2004, 
for the award of special monthly pension based on the need 
for aid and attendance is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


